DETAILED ACTION
	Claims 1-4, 6, 7, and 9-17 are pending. Claims 1, 2, 6, 9, 15, and 17 have been amended and claims 5 and 8 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it still recites a phrase that can be implied, i.e. “is also provided”.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
  Claim 1 regarding SpP11 and SpP12 recites “branched C1-12 alkylene”. However, this radical must have at least 2 carbon atoms. 
Claim 1 also recites formula (RP-11-1) which is not clear, the Examiner suggests reentering a cleaner structure. 
Claim 1 further recites “-C=N-N=C- (where”, the parenthesis should be omitted.
Claim 6 still recites more than one sentence, specifically “k represents an integer of 1 to 5. All 1,4-phenylene” and “or a cyclic substituent. W represents” and “group. All 1,4-phenylene”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “according to Claim 1, wherein the liquid crystal material (B) contains at least one compound represented by general formula (J) below having a positive dielectric constant anisotropy…and at least one compound represented by general formula (L) and whose dielectric constant anisotropy Δε in in a range of -2 to 2”. However, claim 1 recites “a liquid crystal material (B) comprising one or more compounds selected from the group consisting of compounds represented by general formulae (N-1), (N-2), (N-3) and (N-4) below and having a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (WO2015122457) in view of Poetsch et al. (U.S. 5,384,066). U.S. 10,133,109 is being used as the English translation of ‘457.
claim 10), and the content of the polymer or the copolymer is 1% by mass or greater and less than 40% by mass of the total mass of the liquid crystal composition and the polymer or the copolymer (claim 3), an alignment layer for aligning a liquid crystal composition on a transparent substrate (claim 11), the polymer network has uniaxial refractive index anisotropy, and an optical axis direction or an easy alignment axial direction of the polymer network is the same as an easy alignment axial direction of a low molecular weight liquid crystal (claim 12), the liquid crystal molecules of a low molecular weight liquid crystal are formed to have a pretilt angle of 0° to 90° with respect to the transparent substrate (claim 13), and in which a polymer network layer having a thickness of at least 0.5% or greater of a cell thickness with respect to a cell sectional direction is formed (claim 14), a polymer having refractive index anisotropy or an easy alignment axial direction in the liquid crystal composition is obtained by polymerizing a polymerizable compound in a liquid crystal composition sandwiched between two transparent substrates, at least one of which has an electrode, by irradiation with energy rays while maintaining the temperature of a liquid crystal layer at -50°C to 30°C (claim 16), a polymer having refractive index anisotropy or an easy alignment axial direction in the liquid crystal composition is obtained by polymerizing a polymerizable compound in a liquid crystal composition sandwiched between two transparent, substrates, at least one of which has an electrode, by irradiation with energy rays while applying a voltage such that a pretilt angle before irradiation with energy rays becomes 0.1 to 30 degrees (claim 17) [col 2 

    PNG
    media_image1.png
    404
    364
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    260
    362
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    142
    356
    media_image3.png
    Greyscale
[col 3 line 20-col 4 line 9] in which Sp1 and Sp2 are the same as each other [col 4 lines 10-13] (claim 4) which are equivalent to claim 1, specifically general formulas (V) and (VI) respectively of instant claims 6 and 7. Fujisawa et al. also teaches liquid crystal composition containing a liquid crystal compound represented by the following Formula (LC) [col 4 lines 20-22] and the compound represented by Formula (LC) is also preferably one type or two or more types of compounds selected from the compound group represented by each of the following Formulas (LC3) to (LC5) [col 22 lines 36-40] wherein a specific example of formula (LC3) is the following formula (LC3-1):

    PNG
    media_image4.png
    99
    322
    media_image4.png
    Greyscale
[col 24 line 40] wherein R31 is an alkyl group having 1 to 8 carbon atoms, Z31 is a single bond, and R41 is an alkyl group having 1 to 8 carbon atoms [col 24 line 62-col 25 line 3] which is equivalent to general formula (N-1) having a negative dielectric constant anisotropy of instant claim 1 when RN11 and RN12 are C1-8 alkyl groups, nN11 is 1, AN11 is a 1,4-cyclohexylene group, ZN11 is a single bond, and nN12 is 0. Fujisawa et al. teaches a polymerization initiator [col 103] but does not teach that is has a molecular structure resulting from substituting any two hydrogen atoms in an aromatic nucleus in a molecular structure of an alkylphenone photopolymerization initiator with an alkyl group, an organic group, and/or a halogen-containing hydrocarbon group.
However, Poetsch et al. teaches an electrooptical system (liquid crystal display element) which contains, between 2 electrode layers (claim 10), a liquid-crystal mixture and a further optically transparent polymeric medium (radically polymerizable monomer 

    PNG
    media_image5.png
    100
    291
    media_image5.png
    Greyscale
[col 14 line 1] wherein R1 is H [col 11 line 42], R2 is alkyl having 1-12 carbon atoms [col 11 line 60], and R7 is alkyl having 1-10 carbon atoms [col 12 lines 24-25] which is equivalent to a photopolymerization initiator having a molecular structure resulting from substituting any two hydrogen atoms in an aromatic nucleus in a molecular structure of an alkylphenone photopolymerization initiator with an alkyl group of instant claim 1, specifically general formula (I) of instant claim 2 when one of R1-R5 is a C1-10 alkyl group and the other four are hydrogen atoms, A1 and A2 are C1 alkyls, and one of R6-R10 is a C1-10 alkyl group and the other four are hydrogen atoms. Poetsch et al. also teaches the photoinitiators of the formula II are highly suitable for the production of the electrooptical systems according to the invention. This is presumably attributable, inter alia, to the fact that the photoinitiators used according to the invention and the free radicals formed from them have only a slight tendency, or none at all, toward the formation of stable ions under the conditions prevailing during the production of the electrooptical systems according to the invention. The formation of ions would result in a reduction in the specific resistance of the liquid-crystal mixture/polymer system and thus in a reduction in the HR (holding ratio) [col 16 lines 16-29]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings 
With regard to claim 9, Fujisawa et al. teaches the liquid crystal composition used in the present invention preferably contains a liquid crystal compound represented by Formula (LC) [col 9 lines 18-20] and is preferably one type or two or more types of compounds selected from the compound group represented by the following Formula (LC1) or (LC2) [col 10 lines 7-10], more specifically, the following Formula (LC1-1):

    PNG
    media_image6.png
    104
    345
    media_image6.png
    Greyscale
[col 15 line 20] wherein RLC11 is an alkyl group having 1 to 7 carbon atoms [col 15 lines 15-16] which is equivalent to a compound having a positive dielectric constant anisotropy represented by general formula (J) of instant claim 9 when RJ1 is a C1-7 alkyl group, AJ1 and AJ2 are 1,4-cyclohexylene groups, nJ1 is 1, ZJ1 and ZJ2 are single bonds, AJ3 is a 1,4-phenylene group substituted with a fluorine atom, and XJ1 is a fluorine atom. Fujisawa et al. also teaches the compound represented by Formula (LC) is also preferably one type or two or more types of compounds selected from compounds represented by the following Formula (LC6) [col 37 lines 5-7] which is preferably one type or two or more types of compounds selected from the group consisting of compounds represented by each of the following Formulas (LC6-a) to (LC6-v) [col 38 lines 29-32] such as the following Formula (LC6-a1):

    PNG
    media_image7.png
    80
    323
    media_image7.png
    Greyscale
[col 38 line 45] wherein RLC61 and RLC62 are alkyl groups having 1 to 7 carbon atoms [col 38 lines 34-35] which is equivalent to a compound whose dielectric constant anisotropy is in a range of -2 to 2 represented by general formula (L) of instant claim 9 when RL1 and RL2 are C1-7 alkyl groups, AL1 and AL3 are 1,4-cyclohexylene groups, ZL1 is a single bond, and nL1 is 0.
	Claim 11 recites “forms polymer networks” and “for aligning” which are functions of the polymer and alignment layer respectively. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). The composition of Fujisawa in view of Poetsch is the same as instantly claimed, therefore it is expected to be capable of forming a polymer network and aligning the liquid crystal composition, absent any evidence to the contrary.
Response to Arguments
	Due to the amendment filed December 29, 2020 of instant claim 1, the 102(a)(1) rejection over Onishi, the 103 rejection over Poetsch, and Poetsch further in view of Fujisawa have been withdrawn. Applicants’ arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Poetsch and Fujisawa are still being used as prior art because Poetsch continues to 
	Due to the amendment to the specification, the objection to the drawings and specification have been withdrawn. However, the abstract is still objected to and therefore the specification remains objected to.
	Due to the amendment claims 1 2, 5, 8, 9, and 17, the objections have been withdrawn. However, claim 1 is still objected to for a new reason, see above, and claim 6 remains objected to because it still contains more than one sentence.
	Due to the amendment of instant claims 1, 2, and 17, the 112(b) rejections have been withdrawn.
	Due to the amendment of instant claim 15, the 112(d) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722